Case 1:21-mj-00012-GMH Document 6 Filed 01/12/21 Page 1 of 1

—
=== ——————— —

UNITED STATES DISTRICT COURT

for the

AO 442 (Rev. 11/11) Arrest Warrant

District of Columbia

 

 

United States of America

v. )
) Case No.

Cindy Fitchett )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Cindy Fitchett >
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment © Superseding Indictment O) Information © Superseding Information we Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority; or
Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on Capitol
Grounds

40 U.S.C. 5104 (@)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds

Date: 01/07/2021 fon Durr EE.

t/ Issuing officer's signature

City and state: _ Washington, DC Officer Joseph Bruno, MPD

Printed name and title

 

Return

 

This warrant was received on (date) ; , and the person was arrested on (date) '— IA -loal ;

at (city and state) Sufi KG WA

Date: \|-|2-Qea4 EST Ae reo

Arresting officer's signature

Printed name and titie

 

 
